                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION



BRAD H.,1                                 No. ED CV 17-02296-DFM

             Plaintiff,                   MEMORANDUM OPINION AND
                                          ORDER
                v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

             Defendant.



      Brad H. (“Plaintiff”) appeals the Commissioner’s final decision denying
his application for Supplemental Security Income (“SSI”). The
Commissioner’s decision is affirmed and this matter is dismissed with
prejudice.
                                  BACKGROUND
      On November 21, 2013, Plaintiff filed an application for SSI, alleging
disability beginning March 25, 2001. See Dkt. 16, Administrative Record

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
(“AR”) 67, 95, 161-66. After his application was denied initially and on
reconsideration, Plaintiff timely requested and received a hearing before an
Administrative Law Judge (“ALJ”) on April 14, 2016. See AR 24-46, 67, 95,
111-12. At the hearing, Plaintiff amended his onset date to the filing date, and
the ALJ heard testimony from Plaintiff, who was represented by counsel, and
a vocational expert (“VE”). See AR 24-46. On June 7, 2016, the ALJ issued an
unfavorable decision. See AR 9-19.2
      In her decision, the ALJ determined that Plaintiff had severe
impairments of status post open reduction internal fixation (ORIF) right femur
and left ulna and radius; status post fracture of the right femoral head and
removal of hardware; hypertension; status post right anterior cruciate ligament
(ACL) surgery and osteoarthritis of the right knee; and degenerative joint
disease of the L4-5 vertebra. See AR 15. The ALJ found that Plaintiff retained
the residual functional capacity (“RFC”) to perform medium work as defined
in 20 C.F.R. § 416.967(c) except that he could frequently reach, handle, finger,
and feel; could occasionally climb ramps and stairs, balance, and stoop; could
not crouch, kneel, crawl, climb ladders, ropes, or stairs, or work at unprotected
heights or around hazardous machinery; and needed to avoid concentrated


      2
        The ALJ’s decision also discussed Plaintiff’s application for Social
Security Disability Insurance Benefits (“DIB”). See AR 12-13. The ALJ noted
that Plaintiff’s last insured date was in 2005 and that Plaintiff was no longer
eligible for DIB. See id. A prior application alleging the same onset date was
denied in 2009. See id. Because res judicata principles applied to the prior
decision denying DIB, and because there was no basis to reopen Plaintiff’s
claim, the ALJ dismissed Plaintiff’s request for a hearing to appeal his denial
of DIB. See id.

      Plaintiff does not contest the ALJ’s findings regarding his DIB
application. Accordingly, the Court does not address the dismissal of Plaintiff’s
DIB application in its analysis.


                                        2
exposure to extreme heat and extreme cold.3 See AR 16. Based on the VE’s
testimony, the ALJ found that Plaintiff could perform jobs that exist in the
national economy, such as patient transporter, hand packager, and hospital
cleaner. See AR 18. Accordingly, the ALJ determined that Plaintiff was not
disabled. See AR 19.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.
                                   DISCUSSION
      The parties dispute whether the ALJ erred in: (1) assessing the medical
evidence to determine Plaintiff’s RFC, (2) assessing Plaintiff’s subjective
symptom testimony, and (3) finding that Plaintiff could perform other jobs that
exist in the national economy. See Dkt. 23, Joint Stipulation (“JS”) at 4.
      RFC
      Plaintiff contends that the RFC is “internally inconsistent” because it
provides that Plaintiff is “capable of standing all day, and lifting up to 50
pounds up to one-third of the work day,” but also precludes Plaintiff from
crouching, kneeling or crawling, and limits him to only occasionally climbing
ramps and stairs, balancing, and stooping. 4 Id. at 5. Plaintiff further alleges
that the RFC is “unsupported by the evidence of record.” Id. at 6.



      3
       According to 20 C.F.R. § 416.967(c), “[m]edium work involves lifting
no more than 50 pounds at a time with frequent lifting or carrying of objects
weighing up to 25 pounds.”
      4
        Plaintiff also asserts that “the multiple non-exertional and postural
limitations set forth by the ALJ would eliminate virtually the entire medium
work base.” JS at 6. That the limitations assessed by the ALJ may eliminate a
significant number of jobs at the medium exertional range is irrelevant. As
explained infra in Section II.C, the ALJ properly found at step five of the

                                         3
      A claimant’s RFC is the most a claimant can still do despite his
limitations. See Smolen v. Chater, 80 F.3d 1273, 1291 (9th Cir. 1996) (citing
20 C.F.R. § 404.545(a)); see also 20 C.F.R. § 416.945(a). An ALJ will assess a
claimant’s RFC based on all the relevant evidence of record and will consider
all of the claimant’s medically determinable impairments, whether found to be
severe or not. See 20 C.F.R. § 416.945(a)(2). An RFC assessment is ultimately
an administrative finding reserved to the Commissioner. See 20 C.F.R.
§ 416.927(d)(2). However, an RFC determination is based on all of the relevant
evidence, including the diagnoses, treatment, observations, and opinions of
medical sources, such as treating and examining physicians. See 20 C.F.R.
§ 416.945. A district court must uphold an ALJ’s RFC assessment when the
ALJ has applied the proper legal standard and substantial evidence in the
record as a whole supports the decision. See Bayliss v. Barnhart, 427 F.3d
1211, 1217 (9th Cir. 2005).
      Plaintiff’s claim that the RFC is internally inconsistent lacks merit.
Contrary to Plaintiff’s contention, the ALJ did not find that Plaintiff was
“capable of standing all day.” JS at 5. The “full range of medium work
requires standing or walking, off and on, for a total of approximately 6 hours
in an 8-hour workday,” while “sitting may occur intermittently during the
remaining time.” Social Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *6.
While courts have found error where an RFC is contradictory on its face, see,
e.g., Denison v. Berryhill, No. 16-6047, 2017 WL 3592454, at *2 n.2 (W.D.
Wash. Aug. 21, 2017) (finding RFC internally consistent because it provided
both that claimant could “never” climb ladders or crawl and that he could
“occasionally” climb ladders and crawl); Baez v. Colvin, No. 16-00539, 2016



analysis that Plaintiff was capable of performing jobs that existed in significant
numbers in the national economy.

                                        4
WL 5662072, at *5 (W.D. Wash. Oct. 3, 2016) (finding RFC internally
inconsistent where ALJ limited claimant to “tasks that would not require
communication in English” but also found that he could “interact with
supervisors and take instructions and direction”), here Plaintiff identifies no
facial inconsistencies and fails to explain how the lifting or standing/walking
requirements of medium work conflict with his postural limitations.5
      Substantial evidence supports the ALJ’s RFC finding. Plaintiff’s physical
impairments arise out of motorcycle accidents in 1991 and in 2001. See AR
287. In 1991, Plaintiff fractured his upper left forearm, ulna, and radius and
subsequently underwent an open reduction and internal fixation. See id. In
2001, Plaintiff fractured his right femur and right distal radius and underwent
surgical procedures for both fractures. See AR 274-76. Plaintiff’s medical
records from 2001 to 2003 show that Plaintiff underwent subsequent treatment,
including further surgeries, for his right thigh and knee. See AR 227-33, 235-
59, 261-65, 270-73. While Plaintiff’s limited medical records from 2014-2016
reveal evidence of his earlier injuries, they do not support significant
limitations with regard to the relevant period.
      Radiology reports were mild, reflecting evidence of prior surgery but “no
evidence of a current injury” in Plaintiff’s left forearm, AR 314, a “well
preserved hip joint,” AR 295, and mild osteoarthritis of the lower lumbar spine
with degenerative disc disease of L4-L5 but no evidence of spondylolysis or


      5
        The Court observes that the RFC limits Plaintiff to occasionally
climbing stairs but also precludes him from climbing “ladders, ropes, or stairs.”
AR 16. At the hearing, the ALJ’s four hypotheticals to the VE all allowed
occasional climbing of stairs but precluded climbing “ladders, ropes and
scaffolds.” AR 44-46. Therefore, the Court concludes that this was a
typographical error and was harmless because it ultimately did not affect the
VE’s testimony, on which the ALJ relied at step five of her analysis. See AR
18-19.

                                         5
spondylolisthesis, see AR 312. A 2014 x-ray of the right knee showed a “well
preserved knee joint with patella alta” and evidence of a retained metallic
screw, but no other abnormalities. AR 295. A 2015 x-ray of the right knee
revealed similar findings, including evidence of a previous fracture and a
component of a screw retained in the body, but “no evidence of a [current]
fracture or osseous injury,” soft tissues within normal limits, and “minimal
osteoarthritis.” AR 313. In a consultative examination from March 12, 2014,
Dr. Bryan To found that Plaintiff had normal muscle tone and mass, normal
and symmetric deep tendon reflexes, normal motor function and strength,
grossly intact sensation, and negative straight leg-raising tests bilaterally with
lumbar range of motion within normal limits. See AR 289-90. Although Dr.
To noted residual pain and a surgical scar in the left forearm, reduced range of
motion of the right knee with pain, a right knee deformity with calcification,
and a limp due to right knee and leg pain, he found no evidence of swelling or
of infection in the knee joint. See id. At an urgent care visit on February 11,
2015, physician assistant Michael Jasso found that Plaintiff walked with a limp
in the right knee but had normal strength and tone in all extremities, including
his right leg, and had only mild and localized tenderness to palpation in his
right thigh and knee, with decreased range of motion and no effusion. See AR
297-99. Treatment notes from Dr. Craig Mueller reflect negative straight leg
raising tests and back and right knee pain which was treated effectively with
medication. See AR 300, 304-05, 308-10, 316.
      In formulating the RFC, the ALJ gave great weight to Dr. To’s opinion
and those of state agency physicians Dr. Rose and Dr. Bates. See AR 17. All
three doctors opined that Plaintiff could lift and carry 50 pounds occasionally
and 25 pounds frequently, and could sit and stand/walk for 6 hours each in an
8-hour workday. See AR 62, 88-89, 290-91. Dr. To opined that Plaintiff could
occasionally push and pull 50 pounds; could frequently push and pull 25


                                         6
pounds; bend, kneel, stoop, crawl, crouch, walk on uneven terrain, climb
ladders, and work with heights; and could not work with heavy moving
machinery. See AR 290-91. Dr. Rose found that Plaintiff could frequently
climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; could
occasionally climb ladders, ropes, and scaffolds; and needed to avoid
concentrated exposure to vibration or to hazards such as machinery and
heights. See AR 89-90. Dr. Bates assessed no postural, manipulative, or
environmental limitations. See AR 62. The ALJ’s determination that Plaintiff
could perform medium work with significant postural limitations incorporated
substantially all of the limitations provided by these physicians, and in some
cases offered more extensive restrictions (for instance, the ALJ precluded
Plaintiff from crouching, kneeling, and crawling). See AR 16. Plaintiff does not
contend that the ALJ improperly weighed any of these opinions. Nor does the
record contain opinions from any other physicians as to Plaintiff’s functional
limitations.
      Because the ALJ properly assessed the medical evidence in formulating
the RFC, remand is not warranted on this ground.
      Subjective Symptom Testimony
      In a function report from December 2013, Plaintiff complained of
constant pain in his right leg, which “gives out,” and stated that his left arm
“gets stiff.” AR 187. In updated reports from June and August 2014, Plaintiff
stated that his leg pain had worsened, that he had become less active and was
unable to drive, and that he could not walk on some days due to the pain and
his leg giving out. See AR 193, 195, 200, 203. At the hearing, Plaintiff testified
that his right leg “basically . . . gives out” and “swells up” and that he could
not get out of bed some days because of the swelling. AR 29. Plaintiff testified
that he had bending and walking limitations, and that every couple of months
he would “just fall down for no reason” because of his right leg giving out. AR


                                         7
40. Plaintiff also stated that his leg hurt after sitting for more than a couple of
hours and that he required assistance with transportation. See AR 40-41.
      The ALJ concluded that Plaintiff’s statements concerning the intensity,
persistence and limiting effects of his alleged symptoms were not entirely
consistent with the medical evidence and the record. See AR 17. Despite
records of Plaintiff’s treatment in the period immediately following his 2001
motorcycle accident, there was “little evidence to support [Plaintiff’s]
allegations of debilitation and ongoing residual pain symptoms.” Id. The ALJ
determined that the objective findings, including x-rays showing only mild
osteoarthritis, did not support more restrictive limitations. See id. The ALJ
also noted that Plaintiff’s treatment was “sporadic at best” and that he
“reported good response to his medications.”6 Id.
      The court engages in a two-step analysis to review the ALJ’s evaluation
of the plaintiff’s symptom testimony. See Trevizo v. Berryhill, 871 F.3d 664,
678 (9th Cir. 2017). First, the ALJ must determine whether the plaintiff has
presented objective medical evidence of an underlying impairment that could
reasonably be expected to produce the symptoms alleged. See id. If the plaintiff
meets the first step and there is no affirmative evidence of malingering, the
ALJ must provide specific, clear and convincing reasons for discrediting the
plaintiff’s complaints. See Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th
Cir. 2006). “General findings are insufficient; rather, the ALJ must identify
what testimony is not credible and what evidence undermines the [plaintiff’s]

      6
        The Commissioner contends that inconsistencies between the medical
record and Plaintiff’s statement that he used a wheelchair after his 2001
accident provided an additional reason for the ALJ to discount Plaintiff’s
symptom testimony. See JS at 17-18. Because the ALJ did not actually
articulate this reason in discounting Plaintiff’s testimony, the Court does not
consider it. See Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (“We
are constrained to review the reasons the ALJ asserts.”).

                                          8
complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
amended) (citation omitted). The ALJ may consider, among other factors, a
plaintiff’s reputation for truthfulness, inconsistencies in his testimony,
inadequately explained failures to seek treatment or to follow a prescribed
course of treatment, his work record, and his daily activities. See Light v. Soc.
Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) (as amended); Smolen, 80 F.3d
at 1284 n.8. If the ALJ’s credibility finding is supported by substantial evidence
in the record, the reviewing court “may not engage in second[ ]guessing.”
Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
      The ALJ offered several clear and convincing reasons supported by
substantial evidence for discounting Plaintiff’s testimony. As explained above,
the medical evidence revealed only mild findings. See Section II.A supra.
Although objective medical evidence cannot be the only basis for discrediting a
claimant’s subjective symptom testimony, the ALJ permissibly relied on this
evidence as one reason to discount Plaintiff’s allegations. See AR 17; Burch v.
Barnhart, 400 F.3d 676, 681 (9th Cir. 2009) (“Although lack of medical
evidence cannot form the sole basis for discounting pain testimony, it is a
factor that the ALJ can consider in his credibility analysis.”).
      Next, the ALJ permissibly found that Plaintiff’s limited treatment during
the relevant period was inconsistent with his allegations of debilitating pain.
See AR 17; Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007) (finding
“evidence of ‘conservative treatment’ is sufficient to discount a claimant’s
testimony regarding severity of an impairment”) (citation omitted). At the
hearing, Plaintiff testified that he did not have treatment between 2003 and
2014 because he lacked insurance and had “finally” gotten Medi-Cal in 2013
or 2014. AR 32. Plaintiff did not correct the ALJ when she stated that he began
receiving Medi-Cal in 2013. See AR 32-33. An ALJ may not draw any
inferences from a claimant’s failure to seek treatment without considering any


                                         9
explanation, and inability to afford treatment or lack of insurance is a valid
reason for not seeking greater treatment. See Carmickle v. Comm’r, Soc. Sec.
Admin., 533 F.3d 1155, 1162 (9th Cir. 2008); Trevizo, 871 F.3d at 680-81. But
even assuming Plaintiff obtained insurance as late as 2014, the record contains
only sparse treatment notes from 2015 and 2016, consisting of one urgent care
visit and four primary care appointments in which Dr. Mueller prescribed pain
medication and ordered x-rays. See AR 297-318.
      Finally, the ALJ properly weighed the effectiveness of Plaintiff’s pain
medication against his credibility. See Warre v. Comm’r of Soc. Sec. Admin.,
439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
effectively with medication are not disabling . . . .”). Dr. Mueller’s treatment
notes consistently indicated that Plaintiff’s right leg and back pain were
relieved by prescription medication. See AR 300, 304, 308. On December 29,
2015, Dr. Mueller indicated that the severity level of Plaintiff’s leg pain with
medication was zero. See AR 300. At his urgent care visit, Plaintiff told Jasso
that opioid analgesics relieved his pain. See AR 297. This positive response to
pain medication supports the ALJ’s decision to view Plaintiff’s symptom
testimony as less than fully credible. See Tommasetti v. Astrue, 533 F.3d 1035,
1040 (9th Cir. 2008) (finding that a positive response to physical therapy and
anti-inflammatory medication “undermine[d] [claimant’s] reports regarding
the disabling nature of his pain”).
      On appellate review, the Court does not reweigh the hearing evidence
regarding Plaintiff’s credibility. The ALJ provided sufficiently specific, clear
and convincing reasons for discounting Plaintiff’s subjective complaints about
the severity of his physical impairments. Thus, remand is not warranted on this
ground.




                                        10
      Step Five Determination
      At step five of the sequential evaluation process, the ALJ considers the
claimant’s background and RFC to decide if the claimant can make an
adjustment to some other available job. See Tackett v. Apfel, 180 F.3d 1094,
1100-01 (9th Cir. 1999). The ALJ may rely on an impartial VE to provide
testimony about jobs the applicant can perform despite her limitations. See Hill
v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012). The Dictionary of
Occupational Titles (“DOT”) guides the analysis. See Massachi v. Astrue, 486
F.3d 1149, 1153 (9th Cir. 2007). If the VE’s opinion that the claimant is able to
work conflicts with the requirements listed in the DOT, then the ALJ must ask
the VE to reconcile the conflict before relying on the VE to decide if the
claimant is disabled. See id. (citing SSR 00-4P, 2000 WL 1898704, at *2).
      At the hearing, the VE opined that a hypothetical individual with
Plaintiff’s limitations could work as a hand packager, DOT 920.587-018, 1991
WL 687916; hospital cleaner, DOT 323.687-010, 1991 WL 672782; or patient
transporter, DOT 355.677-014, 1991 WL 672947. See AR 44. In her written
decision, the ALJ relied on the VE’s testimony to find that Plaintiff could
perform jobs that existed in significant numbers in the national economy and
was therefore not disabled. See AR 18-19.
      Plaintiff argues that the ALJ erred in her step five determination because
she failed to resolve conflicts between the VE’s testimony and the DOT.
Plaintiff argues that the ALJ’s finding that he was limited to frequent
manipulative activities is inconsistent with the DOT definition of hand
packager, which requires constant reaching, handling, and fingering. See JS at
21. Plaintiff also argues that his RFC precluding crouching and limiting him to
occasional stooping is inconsistent with the DOT definition of hospital cleaner,
which requires occasional crouching and frequent stooping. See id. The
Commissioner concedes that the ALJ erred in finding Plaintiff capable of


                                       11
performing these occupations but maintains that the ALJ’s error was harmless
because the third occupation of patient transporter was consistent with
Plaintiff’s RFC and existed in significant numbers in the national economy.
See JS at 22-23. Plaintiff contends that the occupation of patient transporter
exceeds his RFC “precluding and/or limiting [Plaintiff] to no more than
occasional postural and non-exertional” activities because it “clearly requires
the individual to have the ability to push patients around a medical facility in a
wheelchair all day long.”7 JS at 21-22.
      Plaintiff’s assertions about the job of patient transporter are incorrect.
According to the DOT, this job requires only occasional stooping, reaching,
handling, and fingering, and does not implicate any of Plaintiff’s other
postural, manipulative, or environmental limitations. See DOT 355.677-014,
1991 WL 672947. Although the DOT indicates that the job may involve
transporting patients in wheelchairs, nothing in the DOT suggests that this
activity must be performed “all day long.” See id. Because Plaintiff fails to
establish any conflict between the DOT and the VE’s testimony regarding the
job of patient transporter, the Court’s analysis turns to whether this occupation
existed in significant numbers in the national economy.
      An individual is not disabled if she can engage in work that exists in the
national economy. The Commissioner must demonstrate that such jobs exist
“in significant numbers either in the region where such individual lives or in


      7
       In support of his argument, Plaintiff cites the patient transporter job
description located at http://www.skilltran.com. See JS at 21-22. Rather than
considering this website, the Court looks directly to the DOT. See 20 C.F.R.
§ 416.966(d) (holding that the DOT is a source of “reliable job information”);
SSR 00-4P, 2000 WL 1898704, at *2 (noting that the Social Security
Administration “rel[ies] primarily on the DOT . . . for information about the
requirements of work in the national economy” at step five of the sequential
analysis).

                                          12
several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B); see Gutierrez v.
Comm’r of Soc. Sec., 740 F.3d 519, 523-25 (9th Cir. 2014). “The burden of
establishing that there exists other work in significant numbers”—either
nationally or regionally—“lies with the Commissioner.” Beltran v. Astrue, 700
F.3d 386, 389 (9th Cir. 2012). If a reviewing court finds the number of jobs at
either the regional or national level significant, the ALJ’s decision must be
upheld. See id. at 390. An ALJ may properly rely on a VE’s “testimony
regarding the number of relevant jobs in the national economy,” as agency
regulations allow an ALJ to “take administrative notice of any reliable job
information.” Bayliss, 427 F.3d at 1218.
      At the hearing, the VE testified that there were 35,600 patient transporter
jobs nationwide. See AR 44. In Gutierrez, the Ninth Circuit held that 25,000
jobs nationally constituted a significant number of jobs in the national
economy. See 740 F.3d at 528-29. Therefore, the occupation of patient
transporter existed in significant numbers in the national economy. Because
this occupation independently satisfied the Commissioner’s burden at step five,
the ALJ’s error in failing to resolve conflicts about the two other representative
jobs was harmless. See Stout v. Comm’r., Soc. Sec. Admin., 454 F.3d 1050,
1055 (9th Cir. 2006) (holding that an ALJ’s error that is “inconsequential to
the ultimate nondisability determination” is harmless); Mitchell v. Colvin, 584
F. App’x 309, 312 (9th Cir. 2014) (finding ALJ’s error in finding claimant
capable of two representative jobs harmless because third job existed in
significant numbers).
///
///
///
///



                                        13
                                 CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.




Date: April 25, 2019                        ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       14
